NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 31 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

REBECCA STRONG; et al.,                         No.    16-35520

                Plaintiffs-Appellants,          D.C. No. 6:14-cv-01709-AA

 v.
                                                MEMORANDUM*
CITY OF EUGENE; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Oregon
                     Ann L. Aiken, District Judge, Presiding

                        Argued and Submitted May 7, 2018
                                Portland, Oregon

Before: RAWLINSON and NGUYEN, Circuit Judges, and SILVER,** District
Judge.

      Appellants appeal the district court’s orders denying their motion to amend

their pleading to add new defendants, denying their motion for summary judgment

on the issue of judicial deception in obtaining the search warrant, and granting

summary judgment in favor of Appellees. We have jurisdiction under 28 U.S.C.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Roslyn O. Silver, United States District Judge for the
District of Arizona, sitting by designation.
§ 1291. We review the district court’s denial of a motion to amend for abuse of

discretion, Wash. State Republican Party v. Wash. State Grange, 676 F.3d 784,

797 (9th Cir. 2012) (citation omitted), and the grant or denial of summary

judgment de novo, Nat’l Parks & Conservation Ass’n v. Babbitt, 241 F.3d 722,

730 (9th Cir. 2001) (citation omitted). For the reasons below, we affirm.

      First, Appellants argue the district court abused its discretion in denying

their motion to amend the complaint and add the proposed defendants. But under

Oregon law, the statute of limitations is not extended while a plaintiff attempts to

ascertain a defendant’s identity if, at the time of injury, the plaintiff should have

known of a defendant’s involvement in the alleged injury. See Gehrke v. CrafCo,

Inc., 923 P.2d 1333, 1336 (Or. Ct. App. 1996). Here, Appellants knew at the time

of the search that multiple officers were involved, and the statute of limitations was

not extended while Appellants attempted to ascertain the officers’ identities.

      Appellants also argue the claims against the proposed defendants relate back

under Rule 15. But the proposed defendants did not receive notice of the lawsuit,

and therefore there is no relation back. Fed. R. Civ. P. 15(c)(1)(C); Craig v.

United States, 413 F.2d 854, 858 (9th Cir. 1969). Further, notice to City of Eugene

(the “City”) is not enough to show notice to the proposed defendants. Finally,

because Appellants failed to show the proposed defendants received notice, the

substitution of the proposed defendants’ proper names does not relate back under


                                           2
Oregon Rule of Civil Procedure 23C. For these reasons, the district court did not

abuse its discretion in denying Appellants’ motion to amend.

      Appellants also argue the district court erred in granting summary judgment

in favor of Appellees. Strong and Byers argued Trotter, Solesbee, and Burroughs

(the “individual defendants”) subjected them to excessive force because of the use

of a SWAT team, because weapons were pointed at them, and because Strong’s

handcuffing injured her recently operated-on shoulder. The district court did not

err in granting summary judgment in favor of Trotter and Burroughs on these

claims, and Solesbee regarding the handcuffing, as they neither personally nor

integrally participated in these actions. See Bravo v. City of Santa Maria, 665 F.3d
1076, 1090 (9th Cir. 2011); Torres v. City of Los Angeles, 548 F.3d 1197, 1206

(9th Cir. 2008); Blankenhorn v. City of Orange, 485 F.3d 463, 481 n.12 (9th Cir.

2007). It also did not err in granting summary judgment in Solesbee’s favor

regarding the use of the SWAT team, as it was not excessive under the

circumstances.

      Likewise, the district court did not err in granting summary judgment in

favor of the City on the claim that it had a custom, policy, or practice that led to the

alleged use of excessive force. Since the evidence supporting the excessive force

claim was deficient, a derivative claim against the City cannot be maintained.

Yagman v. Garcetti, 852 F.3d 859, 867 (9th Cir. 2017).


                                           3
      The district court also did not err in granting summary judgment in favor of

the individual defendants on Strong and Byers’ claims that the detention violated

their Fourth Amendment rights. Officers may detain all persons present when a

warrant is executed and during the search. Muehler v. Mena, 544 U.S. 93, 98

(2005). Moreover, Strong and Byers cite no evidence in support of their argument

that their detention was unconstitutionally prolonged. See id. at 102.

      Likewise, the district court did not err in granting summary judgment in

favor of the individual defendants on Appellants’ claims for unlawful damage to

their property. As to Trotter and Burroughs, no evidence shows they personally or

integrally participated in any property damage. And although the evidence

suggests Solesbee made the decision to drive through the outer gate, Appellants

argue it was unreasonable because of the officers’ failure to comply with “knock

and announce” requirements prior to damaging the gate. Even if this failure was

unconstitutional, Solesbee is entitled to qualified immunity because it was not

clearly established that “knock and announce” applied to an outer gate.

      The district court also did not err in granting summary judgment in favor of

the individual defendants on Appellants’ claims that their property was unlawfully

seized. The warrant authorized the seizure of parts with altered identification

numbers, and there was evidence that Strong’s motorcycle’s identification numbers

were altered. Regarding the seizure of Yonally’s and Peterson’s motorcycles from


                                         4
Byers’ shop, even assuming Trotter and Burroughs unreasonably relied on Byers’

consent, they are entitled to qualified immunity as it was not clearly established

that Byers, a merchant, lacked apparent authority to consent to the seizure of

customers’ property. See Stoner v. California, 376 U.S. 483, 489-90 (1964);

Chapman v. United States, 365 U.S. 610, 616-17 (1961).

      The district court also did not err in granting summary judgment on

Appellants’ First Amendment claims. First, Strong, Yonally, and Peterson cannot

maintain First Amendment claims based on an alleged violation of Byers’ First

Amendment rights. See Elk Grove Unified School District v. Newdow, 542 U.S. 1,

17 (2004). To the extent Byers argues that his First Amendment rights were

violated when the officers conducted a search in part based upon the mistaken

perception that Byers was associated with a motorcycle gang, the officers are

entitled to qualified immunity because their conduct did not violate clearly

established law. Heffernan v. City of Paterson, N.J., 136 S. Ct. 1412, 1417 (2016).

      Finally, the district court did not err in denying Appellants’ motion for

partial summary judgment regarding the alleged judicial deception in obtaining the

search warrant. There was probable cause to issue the warrant even when the

alleged misrepresentations are excluded and the alleged omissions are included.

Crowe v. Cty. of San Diego, 608 F.3d 406, 435 (9th Cir. 2010).

      AFFIRMED.


                                          5